Citation Nr: 0510398	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for Bell's palsy.

2.  Entitlement to an effective date prior to April 6, 1998, 
for the grant of service connection and the assignment of a 
20 percent rating for Bell's palsy.  

3.  Entitlement to an increased rating for dermatophytosis of 
the hands and feet, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board will only adjudicate the issues concerning an 
increased rating for Bell's palsy, and an earlier effective 
date for the grant of a 20 percent rating for Bell's palsy.  
The issue of entitlement to an increased rating for 
dermatophytosis is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  

The veteran appeared at the RO and provided testimony via a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in Washington, D.C., in February 2005.  A 
transcript of that hearing has been associated with the file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's Bell's palsy of the left-side of the face 
is principally manifested by mild, incomplete paralysis of 
the seventh cranial nerve, with no evidence of complete 
paralysis of the nerve.  

3.  The veteran's initial claim for service connection for 
Bell's palsy was denied by the RO in a May 1959 rating 
decision.  The veteran was informed of the determination but 
did not appeal the decision.  

4.  The veteran's request to reopen the claim for service 
connection for Bell's palsy was denied by the RO in rating 
decisions dated in October 1995 and November 1996.  The 
veteran was informed of the determinations but did not file a 
timely appeal.  

5.  The veteran filed a subsequent claim for service 
connection for Bell's palsy that was received by the RO on 
April 6, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for Bell's palsy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.7, 4.124a, Diagnostic Code 8207 (2004).  

2.  An effective date prior to April 6, 1998, for the grant 
of service connection and the assignment of a 20 percent 
disability rating for Bell's palsy is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an initial rating in excess of 20 
percent for Bell's palsy and an earlier effective date for 
the grant of that award.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The issues involving an increased rating for Bell's palsy and 
an earlier effective date for the award of benefits were 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision granting service 
connection for Bell's palsy and the subsequent assignment of 
a 20 percent rating.  VA's General Counsel has held that, if, 
in response to notice of its decision on a claim, VA receives 
a notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, if a claimant has not received 
any notice of the VCAA in regard to the initial claim, then 
the requirements of section 5103(a) must be met.  See 
VAOPGCPREC 8-03.  Here, the veteran's claim was initially 
received and adjudicated before the VCAA was enacted.  Hence, 
this General Counsel opinion is inapplicable and the duty to 
notify provisions must be met.  

A VA letter issued in July 2004 apprised the veteran of the 
information and evidence necessary to substantiate his claims 
for an increased rating for Bell's palsy, and a June 2004 
Supplemental Statement of the Case outlined the requirements 
for establishing entitlement to an earlier effective date for 
the award of benefits.  Such correspondence also apprised him 
as to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession pertaining to his appeals.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 1112 (2004) (Pelegrini II).  However, in the present 
case, the veteran's claim was initially adjudicated before 
the VCAA was enacted, and VCAA notice was not completed until 
July 2004  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case is 
harmless error, as the content of the notice fully comply 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes the duty to notify has been 
met.  

In addition, VA must make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran testified that he had 
recently undergone an MRI for his Bell's palsy.  However, a 
review of the file reveals that a March 2002 MRI report is 
contained in the claims file.  Moreover, the veteran has been 
afforded several VA examinations determine the nature and 
severity of his Bell's palsy, which appear adequate for 
rating purposes.  Accordingly, the Board finds that all 
relevant facts have been properly and sufficiently developed, 
and VA's duty to assist in this case has been met.  

II.  Increased Rating for Bell's Palsy

In a March 2002 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for Bell's palsy, effective April 6, 1998.  The 
veteran disagreed with that decision with respect to the 
noncompensable rating.  In a December 2003 rating decision, 
the RO granted a 20 percent rating for Bell's palsy, 
effective April 6, 1998.  The veteran continued to express 
disagreement with the assigned rating and perfected an appeal 
to the Board.  Therefore, the issue on appeal is entitlement 
to an initial rating in excess of 20 percent for Bell's 
palsy.  


A.  Factual Background

The facts of this case show that the veteran received VA 
outpatient treatment on several occasions for left-sided 
facial weakness secondary to Bell's palsy.  In a November 
1998 letter, a physician indicated that the veteran had a 
longstanding history of facial weakness due to residual 
facial muscle impairment from Bell's palsy.  A neurological 
evaluation performed in July 1999 showed that the veteran had 
an symmetrical smile, flattening of the nasolabial fold, and 
a wrinkled forehead.  It was noted that his other cranial 
nerves were intact.  The diagnostic assessment was history of 
Bell's palsy.

At a VA neurological examination in March 2000, the veteran 
reported that he felt the left side of his face "cave in" 
during basic training.  He was in the hospital for two months 
and received "electric treatments."  Since that time, he 
said he continued to have symptoms involving a twitching left 
eye, numbness and tingling over the middle part of the head, 
and excessive salivation on the left side of his mouth.  A 
clinical evaluation revealed mild flattening of the left 
nasolabial fold and a mild decrease on the left side of the 
brow lines.  No ptosis on the left cheek or facial asymmetry 
were present when he smiled.  A cranial nerve examination 
revealed a decrease in left hemi sensory input to light touch 
and pinprick.  The diagnosis was minimal residuals of left 
facial nerve palsy.  There was significant functional overlay 
as manifested by excessive squinting that showed a voluntary 
effort when he was asked to close his eyes forcibly and 
abnormal vibration sense involving the frontal bone.  

In a November 2000 addendum report, the examiner stated that 
the veteran's facial weakness and facial nerve paralysis were 
related to the acute episode of Bell's palsy he was treated 
for in service.  He commented that the residuals may manifest 
as incomplete reversal to baseline, as well as occasional 
exacerbation of symptoms throughout his life due to stress 
and viral infection.  

A February 2002 VA outpatient treatment record noted the 
veteran's complaint of persistent "head numbness."  
However, no focal neurological deficits were noted on a 
clinical evaluation.  

The veteran was afforded an additional VA neurological 
examination in July 2002.  At that time, the veteran reported 
that he was unable to smile straight, that saliva kept 
running out of his mouth, and that he had to keep a patch 
over his left eye when he slept to keep it closed.  He also 
reported left eye watering and numbness above the left eye.  
A clinical evaluation showed that the veteran had facial 
asymmetry, which mainly involved the left side at the lower 
corner of his lip.  He was able to contract both frontalis 
muscles equally well.  He had bilaterally strong orbicularis 
contractions and symmetric closure of the eyelids.  There was 
no evidence of conjunctivitis or xerosis in the left eye, and 
no evidence of corneal scratching.  No excessive salivation 
from the left side of the mouth was noted.  Tongue movements 
were symmetric.  When asked to smile widely, he appeared to 
cause the right side to rise less so than the left.  On 
several attempts, however, normal and symmetric muscle 
strength was present on activation.  A sensory examination 
revealed an area about the orbit on the left that was 
dysesthetic.  There was normal sensation to pinprick pre- and 
post-auricularly on the left.  Numbness was present at the 
left and right nasal skin and across the bridge of the nose.  
A small area of numbness was also present at the upper and 
lower lip areas on the left.  The chin and neck on the left 
were normal.  The veteran's speech pattern was fluent and 
non-dysarthric.  There was no evidence of choking or coughing 
during the examination.  The impression was residuals of 
facial nerve paralysis that was mild and unlikely to 
appreciably interfere with normal daily function.  

At a VA neurological examination in October 2003, the veteran 
reported that he drooled from the left side of his mouth 
while sleeping, that his left eye often stayed open while he 
slept, and that he used eye drops and a patch.  He stated 
that he was unaware that food would sometimes accumulated 
between his left cheek and teeth while eating, and that he 
did not perceive food as well in the left side of his mouth 
in comparison to the right.  He also complained of 
intermittent numbness on the left side of his face and 
forehead.  An MRI performed in 2002 to rule out a tumor at 
the left cerebellopontine angle that affected both the fifth 
and the seventh cranial nerves was interpreted as normal.  A 
clinical evaluation revealed that cranial nerve examination 
was unremarkable except for evidence of a peripheral seventh 
nerve palsy.  There was absence of wrinkling on the left side 
of the forehead, slight flattening of the left nasolabial 
fold, and left-sided risor when attempting to smile.  
Photographs depicted these symptoms.  The corneal reflex was 
equal and strong; two-point discrimination was intact and 
symmetrical in the forehead, cheek, tongue, and fingertips.  
The uvula elevated in the midline, and the tongue protruded 
in the midline.  Gag reflex was strong.  The diagnoses 
included persistent left Bell's palsy.  The examiner 
commented that the veteran's predominant symptoms were 
drooling, failure of the left eye to close during sleep, and 
difficulty managing food in the left side of the mouth.  He 
was also concerned about the negative cosmetic effect of the 
mild weakness of the left facial musculature.  Dysesthesias 
was present in the left face and forehead that was unrelated 
to Bell's palsy, and which was not demonstrable upon 
examination.  

At his February 2005 hearing, the veteran testified that his 
symptoms included an asymmetrical smile, drooling from the 
left side of his mouth, and difficulty eating.  The veteran 
explained that his drooling was not quite as bad as it had 
been in the past since "I put teeth in my mouth." 
(Transcript at 13).  The veteran also stated that, according 
to his girlfriend, his left eye remained half open while 
sleeping.

B.  Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the issue addressed in this decision involves the 
assignment of an initial rating for Bell's palsy following an 
award of service connection.  In such cases, the rule from 
Francisco, supra, is not applicable.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Therefore, the Board will review 
the medical evidence of record as it pertains to this 
disability from the date of the initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Once the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Bell's palsy is a paralysis of facial muscles caused by a 
dysfunction of the seventh cranial nerve.  See Stedman's 
Medical Dictionary 1301 (27th ed. 2000).  Disability ratings 
for nerve impairment are based on the proportion of 
impairment of motor, sensory, or mental function.  38 C.F.R. 
§ 4.120 (2004).  The disability ratings for cranial nerve 
impairment are based on whether there is complete or 
incomplete paralysis of the particular nerve.  Paralysis of 
the seventh cranial nerve is specifically rated under 
38 CF.R. § 4.124a, Diagnostic Code 8207.  Ratings are as 
follows: "moderate incomplete paralysis" is rated as 10 
percent disabling; "severe incomplete paralysis" (the 
veteran's current rating) is rated as 20 percent disabling; 
and "complete paralysis" is rated as 30 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2004).  

Other pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2004).  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

C.  Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's Bell's 
palsy since the initial grant of service connection.  The 
medical evidence clearly shows that the veteran has residual 
symptoms involving the left side of his face as a result of 
the Bell's palsy.  However, repeated neurological 
examinations have shown only incomplete paralysis of the 
seventh cranial nerve, which has been described as relatively 
mild.  In other words, there is no indication that the 
veteran has complete paralysis of the seventh cranial nerve, 
as required for a 30 percent rating under Diagnostic Code 
8207, or symptomatology that would be considered consistent 
with such impairment.  

In this regard, a VA examiner in March 2000 diagnosed the 
veteran with only minimal residuals of left facial nerve 
palsy.  A VA examiner in July 2002 also concluded that the 
veteran's facial nerve paralysis was only mild, and said it 
was unlikely that it would interfere with normal daily 
function.  The examiner noted that the veteran had normal and 
symmetric muscle strength in his face while smiling.  More 
recently, the October 2003 examination report noted that the 
veteran's symptoms included drooling, a failure of the left 
eye to close during sleep, and difficulty managing food in 
the left side of the mouth.  However, a cranial nerve 
examination was unremarkable except for evidence of 
peripheral seventh nerve palsy.  Moreover, the corneal reflex 
was equal and strong, and two-point discrimination was intact 
and symmetrical in the forehead, cheek, and tongue.  In light 
of these findings, the Board notes that the veteran's 
symptoms due to Bell's palsy are inconsistent with complete 
paralysis of the seventh nerve.  Accordingly, an evaluation 
in excess o20 percent for Bell's palsy is not warranted at 
any time since the initial grant of service connection.   

The Board has also considered whether an increased evaluation 
is warranted for the veteran's Bell's palsy on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that the 
disability has resulted in a disability picture that is 
unusual and exceptional in nature.  There is no indication 
that the condition has required frequent hospitalization, or 
that the Bell's palsy alone markedly interferes with 
employment so as to render impractical the application of 
schedular standards.  Accordingly, the Board finds that an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2004).  

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an initial rating in excess of 20 percent for Bell's palsy.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

III.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  The 
effective date of a reopened claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2004).  

The veteran did not file a document that could be considered 
as a notice of disagreement when his original claim for 
service connection for Bell's palsy was denied by the RO in 
May 1959.  See 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 
20.302 (2004).  Consequently, the RO's May 1959 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2004).  An informal claim may 
consist of a VA report of examination or hospitalization, and 
the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established or a 
formal claim for compensation was disallowed for the reason 
that the service-connected disability was not compensable in 
degree.  See also, Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file).  

On July 26, 1991, the RO received a handwritten statement 
from the veteran that referred to his Bell's palsy.  In a 
letter that same day, he was advised that his claim for 
service connection for Bell's palsy had previously been 
denied, and that he could reopen the claim if he submitted 
new and material evidence.  However, no evidence was 
received.  

On June 30, 1995, the RO received a statement from the 
veteran in which he indicated that he wanted to reopen his 
claim for service connection for Bell's palsy.  In a July 
1995 letter, the veteran was again advised that his claim for 
service connection for Bell's palsy had previously been 
denied, and that he could reopen the claim if he submitted 
new and material evidence.  After he submitted a medical 
report, the RO issued an October 1995 rating decision in 
which it concluded that new and material evidence had not 
been submitted to reopen the claim.  Specifically, he was 
informed that the additional medical evidence did not pertain 
to treatment for Bell's palsy.  After the veteran expressed 
disagreement with the determination, the RO issued the 
veteran a Statement of the Case in November 1996.  The 
veteran submitted additional evidence, and in a November 1996 
rating decision, the RO confirmed its decision not to reopen 
the veteran's claim for service connection for Bell's palsy.  
However, the veteran did not file a timely substantive appeal 
pertaining to the issue.  In fact, in a December 1996 
substantive appeal, he specifically withdrew his claim for 
service connection for Bell's palsy.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.301, 20.302 (2004).  
Consequently, the October 1995 and November 1996 rating 
decisions also became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).  

On April 6, 1998, the RO received from the veteran another 
claim for service connection for Bell's palsy.  After the 
claim was successfully reopened, and service connection for 
the disability was granted by the RO in a March 2002 rating 
decision, the effective date assigned for the award was April 
6, 1998, the date his claim was received.  There is no 
earlier communication in the file purporting to file a claim 
for service connection for Bell's palsy between the time of 
the final November 1996 rating decision and the April 1998 
statement from the veteran, and there are no VA examination 
or hospitalization reports dated between that time and the 
veteran's claim to reopen which constitute an informal claim 
for service connection for Bell's palsy.  Under the facts 
presented here, April 6, 1998 is the earliest effective date 
that may be assigned.  See 38 C.F.R. § 3.400(q).  
Accordingly, the Board finds that an effective date prior to 
April 6, 1998, for the grant of service connection for Bell's 
palsy and the assignment of a 20 percent disability rating is 
not warranted.  


ORDER

An initial rating in excess of 20 percent for Bell's palsy is 
denied.  

An effective date prior to April 6, 1998, for the grant of 
service connection and the assignment of a 20 percent rating 
for Bell's palsy is denied.  


REMAND

The Board finds that additional development is needed before 
it can adjudicate the issue involving an increased rating for 
dermatophytosis of the hands and feet.  

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  At his 
February 2005 hearing, the veteran testified that he recently 
received treatment for his skin disability.  His 
representative then pointed out that the most recent 
outpatient records were dated in March 2003.  Records 
generated by VA facilities that might have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators regardless of whether those 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, these records should be obtained and 
associated with the claims file before appellate review. 

Moreover, during the pendency of this appeal, regulatory 
changes amended VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (now codified at 38 C.F.R. § 
4.118 (2004).  Although the RO considered the veteran's claim 
in light of these criteria, the Board finds that another 
examination that addresses the specific factors included in 
those criteria would be helpful.  

Accordingly, this case is REMANDED for the following 
development:  

1.  The RO should contact the appropriate 
VA Medical Center(s) and obtain and 
associate with the claims file all 
outstanding records of treatment from 
2003 to the present that pertain to his 
skin disability.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be scheduled for a 
VA dermatological examination to 
determine the severity of his 
dermatophytosis for consideration of the 
disability under the new rating criteria.  
Specifically, the examiner should comment 
as to whether the veteran's 
dermatophytosis involves more than 40 
percent of his whole body or more than 40 
percent of exposed areas are affected.  
The examiner should also comment as to 
whether the veteran's skin disability 
requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  The 
claims file should be made available for 
review by the examiner in conjunction 
with the examination.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claim of entitlement to an increased 
rating for dermatophytosis of the hands 
and feet, as well as the claim of 
entitlement to an effective date prior to 
April 6, 1998 for the grant of service 
connection for Bell's palsy.  If either 
matter is not resolved to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and allowed an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



	                     
______________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


